Citation Nr: 1047674	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  05-32 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for Lyme disease.


REPRESENTATION

Appellant represented by:  H.L., his wife


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The Veteran's service personnel records show that he enlisted on 
July 1, 1976, in the U.S. Marine Corps Reserve.  He served his 
initial period of active duty for training (ADT) from October 6, 
1976, to March 12, 1977.  He had subsequent periods of ADT from 
June 5, 1978, to June 18, 1978; from June 10, 1979, to June 23, 
1979; from July 13, 1980, to July 26, 1980; and from March 29, 
1981, to April 11, 1981.  He also had several periods of inactive 
duty for training (IADT).  He was discharged from the U.S. Marine 
Corps Reserve in July 1982.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a March 2008 Travel Board 
hearing before the undersigned at the RO.  A hearing transcript 
is associated with the claims folder.  The Board subsequently 
remanded the claim for further development in October 2008.  As 
discussed below, the development requested has been completed, 
and the claim is now appropriate for appellate review.  

Subsequent to the Board's remand, the Disabled American Veterans 
service organization (DAV) withdrew as the Veteran's 
representative, and the Veteran's wife, who holds his power of 
attorney, has since then been appointed as his representative.  
See VA Form 21-22a, Appointment of Individual as Claimant's 
Representative, dated September 28, 2010.


FINDINGS OF FACT

The competent and probative evidence preponderates against a 
finding that the Veteran has a current diagnosis of Lyme disease 
that is due to any incident or event in active military service.

CONCLUSION OF LAW

Lyme disease was not incurred in or aggravated by service.  38 
U.S.C.A. § 1101, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
nor, as discussed herein, has the Board identified any. 

Following the Board's October 2008 remand, the Veteran's claims 
file was lost.  The RO reconstructed the Veteran's claims file 
pursuant to the directives of the Manual M21-1, Part II, 3.13 
(Change 35).  The Board notes that the current provisions 
pertaining to locating missing claims files are located in the 
M21-1MR, Part III, Subpart ii, Chapter 4, Section D.  Since many 
of the documents dated before 2009 are no longer contained in the 
file, it is impossible to determine when and what type of notice 
was originally sent to the Veteran.  However, the Board notes 
that VA sent the Veteran a letter  in November 2009 informing him 
of the types of evidence needed to substantiate his claim and 
rebuild his claims file.  In addition, a December 2009 letter 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  The 
Veteran was advised that it is his responsibility to provide or 
identify, and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 38 
C.F.R. § 3.159(b)(1).  Although no longer required, the appellant 
was also asked to submit evidence and/or information in his 
possession to the RO.  The October 2010 SSOC also included the 
regulations pertaining to service connection claims and VA's duty 
to assist claimants.  

The Board finds that any error in notice is non-prejudicial.  It 
is clear that the Veteran was provided with the opportunity to 
participate in the processing of his claim so as to render any 
defect in notice non-prejudicial.  For example, the October 2010 
SSOC explained the basis for the RO's action, and the SSOC 
provided him with an additional 60-day period to submit more 
evidence.  In addition, the Veteran and his wife have 
demonstrated through their testimony at the Board hearing, and 
submission of statements and additional evidence, that they were 
aware of the type of evidence required to substantiate his claim.  
Moreover, the benefit being sought is not being granted in this 
case, so the Board will not reach the issue of disability rating 
or effective date discussed by the Court in Dingess.

It appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file, and that neither he nor his wife has identified any 
other pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided 
with every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Also, the Veteran 
has demonstrated knowledge of, and has acted upon, the 
information and evidence necessary to substantiate the pending 
claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007) (Court was convinced that the appellant and representative 
had demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).

With regard to VA's duty to assist, VA obtained the Veteran's 
Marine Reserve medical records and private treatment records.  
The Veteran's service personnel records were located and 
associated with the reconstructed claims file.  However, his 
service treatment records (STRs) appear to be missing.  In 
circumstances such as this, where the original STRs are 
unavailable, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the benefit-
of-the-doubt rule at 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In an October 2008 decision, the Board remanded the claim for 
further development.  Specifically, the Board stated that updated 
records from the Tick Borne Disease Center were needed, as well 
as records from the Thomas Jefferson Hospital.  Additionally, a 
VA examination was needed to clarify pervious medical opinions 
regarding whether a nexus existed between the Veteran's current 
diagnosis and his numerous periods of ADT.     

Following the Board's remand, records from the Tick Borne Disease 
Group and Thomas Jefferson Hospital were obtained and associated 
with the claims file.  Additionally, a VA examination was 
conducted in January 2009 which included an opinion regarding the 
etiology of the Veteran's current medical condition, as well as 
an opinion regarding the likelihood of a nexus between his 
current condition and service.  The examiner issued an addendum 
to his opinions in April 2010, and another in August 2010.  Thus, 
it appears that all development requested by the Board in its 
October 2008 remand has been completed to the extent possible, 
and no additional development is required.   

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010). 

Under the law, service-connected disability compensation may only 
be paid to a veteran of active service.  The term "veteran" is 
defined in 38 U.S.C.A. § 101(2) as "a person who served in the 
active military, naval, or air service."  The latter term 
includes active duty; any period of active duty for training 
(ADT) during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line of 
duty; and any period of inactive duty training (IADT) during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty or from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

"Active duty" is defined in 38 U.S.C.A. § 101(21) to include 
full time duty in the Armed Forces, other than active duty for 
training.  ADT includes full-time duty performed by Reserve or 
National Guard members for training purposes.  See 38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c).  Annual training is an example of 
ADT, while weekend drills are IADT.  Thus, service connection is 
available for injuries and/or diseases incurred during active 
duty or ADT, but (except for the specific exceptions listed in 
the preceding paragraph) only for injuries, and not diseases, 
sustained on IADT.  See Brooks v. Brown, 5 Vet. App. 484 (1994).  
In the present case, the appellant is claiming service connection 
based on a disease he believes was incurred during one or more 
periods of ADT.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Evidentiary Facts and Analysis
 
The Veteran in this case contends that he has Lyme disease which 
is related to tick bites incurred during periods of ADT.  
Specifically, he asserts that he had a tick bite on his leg 
during boot camp at Parris Island, South Carolina, in 1976.  His 
wife also testified at the Board hearing that she removed a tick 
from his armpit during his last period of ADT at Quantico, 
Virginia, in 1981.  

As noted in  the Board's October 2008 remand, the Veteran's STRs 
showed no report of, finding of, or treatment for any tick bites.  
However, since the Veteran's STRs are unavailable for review, and 
the Veteran is competent to testify regarding events such as tick 
bites, the Board will concede for the purpose of this decision 
that the Veteran sustained tick bites during ADT, as he has 
averred.  In circumstances such as this, where the original STRs 
are unavailable, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the benefit-
of-the-doubt rule.  See O'Hare, supra.  
  
Following separation from service, records from the Tick Borne 
Disease Center showed a positive test for Lyme disease by the PCR 
(polymerase chain reaction)-DNA method.  The test result from 
Medical Diagnostic Laboratories showed that the Veteran's test 
for Lyme disease (Borrelia burgdorferi) by PCR (blood) was 
negative and by PCR (urine) was positive.

In January 2003, Dr. D.P.D. at the Tick Borne Disease Center 
wrote a referral letter for a neurological consultation.  The 
doctor stated that the Veteran was initially evaluated at his 
office in May 2002.  He had a history of multiple tick bites, 
some with timely associated rashes.  Historically, he had an 8-
year history of migraine-like headaches, intermittent nausea and 
vomiting, palpitations, and irregular heartbeats evaluated by 
cardiology, diffuse myalgias and arthralgias, visual 
disturbances, tinnitus, waxing and waning leg paresthesias, 
bladder dystonia, and intermittent significant fatigue.  In May 
1982 (the Board notes that the original date here was crossed out 
and "May 1982" is handwritten in the margin), he removed an 
imbedded deer tick from the left axilla.  He received no 
treatment at the time.  He subsequently developed recurrent flu-
like symptoms, dizziness and ataxia, and rapidly progressive 
cognitive impairment.  By the time he presented to the Tick Borne 
Disease Center in 2002, he had almost continuous sore throats, 
chronic neck pain and stiffness, back pain, migratory 
oligoarthralgias, migratory polymyalgias, waxing and waning 
paresthesias, severe impairment of short- and mid-term memory, 
and difficulty concentrating, focusing, retrieving words, multi-
tasking, spelling, and doing simple arithmetic.  He would 
frequently "speak backwards" in a verbal dyslexia.  He had been 
treated with various oral and IV (intravenous) antibiotics for 
three pneumonias, but had never been evaluated or treated for 
Lyme disease.  Initial physical examination was unremarkable.  
However, initial laboratory studies were positive for Borrelia 
burgdorferi by PCR-DNA in both blood and urine.  Babesia PCR and 
Erlichia PCR were negative.  The Veteran was treated with 
intravenous Rocephin daily for 56 days through August 2002, along 
with azithromycin.  Treatment was uncomplicated.  By mid-course 
he had ongoing impaired vision and developed bilateral lower 
extremity weakness with hyporeflexia, which evolved to 
hyperreflexia at the bilateral lower extremities, left greater 
than right.  By the end of treatment, the arthralgias, myalgias, 
paresthesias, urinary frequency, and fatigue had resolved.  His 
gait was essentially normal, and his cognition had normalized.  

Within three weeks of treatment, the Veteran rapidly 
deteriorated.  His vision was severely impaired, and he had 
weakness, a stiff and painful neck, left facial droop, and left 
mouth drooling for three days, slurred speech, bilateral lower 
extremity hyperreflexia, ataxic shuffling gait with four-inch 
steps, left arm drift, bilateral lower and left upper extremity 
coarse tremors, severe photophobia, emotional lability, and 
suicidal ideation.  On examination, the fundi could not be 
visualized, and the remainder of the examination was 
unremarkable.  He was taken to the Easton Hospital emergency 
room, where a head CT scan showed a low density area in the left 
parietal white matter.  Urinary analysis was normal.  
Cerebrospinal fluid culture was negative.  Traumatic lumbar 
puncture cleared after the first tube.  Cerebrospinal fluid was 
sent for PCRs for Borrelia burgdorferi, Babesia microtii, and 
Bartonella henselae.  Peripheral inflammatory markers were 
normal.  He developed severe sciatic after the lumbar puncture.  
A new PICC (peripheral intravenous central catheter) was placed 
and intravenous Rocephin treatment was initiated daily with 
vancomycin 5 days per week.  The Veteran rapidly improved on 
treatment, worsening some symptomatically over the weekends.  
Bilateral lower extremity weakness and pain improved but 
persisted, hyperreflexia diminished, tremor and fasciculations 
resolved, hypothermia persisted, encephalopathy cleared, and 
cognition nearly normalized.  He was diagnosed with optic 
neuropathy but no optic neuritis.  Treatment continued for 56 
days through November 2002, after which all antibiotics were 
stopped and the PICC removed.  

Within three weeks after the above treatment, the Veteran's 
condition deteriorated again.  He had left-mouth drooling, left-
face drooping, slurred speech, and generalized pruritis.  On 
examination, he was debilitated, hypothermic, with severe 
generalized weakness and impaired cognition.  He had left foot 
drop, right lower extremity 3-5 beat clonus, lower left extremity 
sustained clonus which extinguished only with passive extension 
of the foot by the examiner, and severe ataxia.  He was continued 
with azithromycin for his symptoms.  Gabitril was poorly 
tolerated with facial swelling, joint pain and stiffness, 
tremors, and recurrence of left mouth drooling.  Serial follow-up 
Lyme PCRs in blood and urine were pending at the time of the 
letter.

The Veteran had a neurology consultation with Dr. D.S.D. at 
Thomas Jefferson University Hospital in January 2003.  The doctor 
noted that the Veteran had a long-standing history of Lyme 
disease.  He had an 8-year history of migraine headaches, nausea, 
vomiting, myalgias, paresthesias, visual disturbances, tinnitus, 
and significant fatigue.  It was noted that, around May 1982 
(again, the typewritten year is written over with pen), the 
Veteran removed a deer tick from his left axilla and at that time 
received no treatment.  He subsequently developed progressive 
cognitive impairment, ataxia, recurrent flu-like symptoms, 
migrating arthralgias and myalgias, and paresthesias.  He then 
had a positive test for Lyme disease (presumably in 2002).  The 
Babesia PCR and Ehrlichia PCR were negative.  He was treated with 
Rocephin and azithromycin for 56 days.  He developed bilateral 
leg weakness, left greater than right, during this treatment, and 
after the treatment, his other symptoms resolved.  Once his 
treatment was stopped, he rapidly deteriorated with diffuse 
weakness, left facial droop, and severe impairment of vision.  A 
subsequent CT scan of his head revealed left parietal 
hypodensity.  He was again started on Rocephin for 56 days, which 
improved his symptoms.  Within weeks after treatment, he relapsed 
again.  He had confirmed optic neuropathy by an ophthalmologist 
and waxing and waning sensory and motor symptoms, depression, and 
leg tremor.  Gabitril was used for his leg tremor without any 
benefit.  Currently, the Veteran reported that he felt as though 
his condition had deteriorated over the past few years.  He 
denied any current headache.  There was no history of loss of 
consciousness or seizures, and no history of recent language or 
speech disturbances.  He denied diplopia, difficulty with chewing 
or swallowing, or respirations.  
The consultant noted that, neurologically, the Veteran was alert, 
awake, and oriented times-three.  He had a 3 out of 3 word recall 
at 5 and 10 minutes.  His attention span was reduced during the 
interview.  His fund of knowledge was average, and he had 
difficulty with calculations and abstractions.  His pupils were 
equal and reactive to light.  His facial sensation was intact to 
light touch and pinprick.  He had a slightly depressed left 
nasolabial fold in comparison to the right.  On motor testing, he 
had diffusely decreased strength in all four extremities, partly 
due to decreased effort, but partly due to deconditioning.  He 
had slight increased of tone in the legs, left greater than 
right.  His gait was somewhat spastic, with a negative Romberg's.  
Sensory examination revealed patchy loss of pinprick in his legs, 
which was a little inconsistent, but with decreased vibration at 
the ankles.  His joint position sense, however, was intact.  The 
doctor assessed a long-standing history of Lyme disease with 
possible central nervous system involvement.  Given his symptoms, 
the doctor wished to rule out demyelinating disease such as 
multiple sclerosis.  Moreover, given the spacicity in his legs, 
the doctor recommended an image of the cervical spine to rule out 
lesions in the cervical cord.  He also ordered PCR-DNA testing 
for Lyme, Babesia, Bartonella, and Rickettsia.  The Veteran was 
to return to the doctor in four weeks, after the testing was 
completed.  

An MRI of the cervical spine was conducted at Thomas Jefferson 
University Hospital in March 2003.  It showed disc osteophyte 
complexes causing foraminal stenosis at several levels of the 
cervical spine.  However, it does not appear that the remainder 
of the tests ordered by Dr. D.S.D. are associated with the claims 
file.  Dr. D.S.D. moved to Arizona in March 2004.  

An MRI of the brain was performed in April 2003 and showed marked 
change since the prior October 1999 MRI of the brain.  There was 
T2 and flair hyperintensity in the periventricular and 
subcortical white matter, as well as within the medulla and into 
the pons.  This was noted to be a nonspecific finding.  However, 
it was noted that the findings were consistent with the Veteran's 
history of Lyme disease.  There was some T2 and flair 
hyperintensity in the periventricular and subcortical white 
matter on the prior examination, but it had significantly 
increased since the October 1999 examination.  

In June 2004, Dr. D.P.D. of the Tick Borne Disease Center wrote 
another letter, to the following effect.  The Veteran had been 
diagnosed with neuroborreliosis (Lyme disease affecting the 
central nervous system) and had been treated at the Tick Borne 
Disease Center with three courses of long-term intravenous 
antibiotics for his condition.  Clinical improvement was 
significant during the first treatment, but short-lived off 
treatment, and each successive treatment had resulted in less 
benefit.  Reviewing prior records, the doctor noted that the 
Veteran had his first tick removed while in boot camp in Parris 
Island, South Carolina.  Three weeks later he was hospitalized 
for a duration of six weeks with ARDS/pneumonia.  He never had 
pneumonia prior to that incident, and he had had at least two 
additional episodes of pneumonia since then.  He had another 
documented tick bite at summer training in 1977.  In his 
treatment since 2002, spinal fluid had been abnormal, with 
elevated protein and WBC consistent with chronic low-grade 
lymphocytic meningo-encephalitis.  He had had at least three 
episodes of Bell's palsy, and brain MRI and SPECT remained 
abnormal.  Also, the Veteran had been diagnosed with 
perichordoma, a painful growth which had wrapped around the 
spinal cord producing intractable pain, spastic paresis, and 
bowel and bladder incontinence.  His ambulation was sometimes 
stable with crutches, and he was at other times wheelchair 
dependent.  He required assistance with all activities of daily 
living.  He attended physical therapy 2 or 3 times per week.  His 
cognition was sometimes clear and sometimes impaired.  Verbal 
dyslexia and expressive aphasia were prominent, and short-term 
memory was significantly impaired. 

The doctor further noted that medical science does not currently 
have the tools to prove the relationship between perichordoma and 
neurologic Lyme disease.  However, the doctor had clearly 
observed that during each of the first two intravenous treatments 
for Lyme disease, the Veteran's symptoms had improved, and for 
the duration of treatment, resolved.  This occurred in spite of 
and in the present of the perichordoma.  Off treatment, symptoms 
attributed to the perichordoma had continued to progress.  With 
reasonable medical certainty, the doctor stated he believed it 
was more likely than not that the Veteran's Lyme disease was the 
result of tick bites that were first documented in 1976 (unclear 
whether this is the same bite mentioned as occurring in 1977 
earlier in the letter) and were proximately followed by severe 
respiratory and multisystem compromise.  Additionally, the doctor 
believed that the Veteran's current condition comprised residuals 
and deterioration from Lyme disease infection.    

On an August 2004 MRI report for the lumbar spine, it is noted 
that the Veteran had demyelinating disease and spastic 
paraparesis, as well as a history of Lyme disease and chronic 
lower back pain.  The MRI showed degenerative disc disease at L1-
L2, L3-L4, and L5-S1, posterior disc protrusions at L1-L2 and L5-
S1 with a moderate impression on the thecal sac at L1-L2, neural 
foraminal narrowing at L5-S1, and slight retrolisthesis of L5 on 
S1.    
 
In April 2007, another CT scan of the brain was performed.  The 
ventricles and sulci were enlarged in size for the Veteran's age.  
There were diffuse bilateral periventricular white matter 
changes.  It was noted that the Veteran had a history of chronic 
white matter disease secondary to Lyme disease.  There was no 
evidence of recent intracerebral hemorrhage or infarction.  

In August 2007, VA obtained a medical opinion from a physician, 
Dr. P.G., in the infectious disease clinic at the Philadelphia VA 
Medical Center (VAMC).  The doctor reviewed the Veteran's claims 
file and rendered several opinions regarding the nature and 
etiology of his medical condition.  First, the doctor stated that 
it is not possible to know whether the biting arthropod the 
Veteran found on his leg while on Parris Island was a species of 
tick that transmits the organism responsible for Lyme disease.  
The doctor noted that the tick bite had occurred many years prior 
to widespread knowledge of Lyme disease, and the role of smaller 
ticks (Ixodes) in transmitting the Lyme organism.  Thus, it would 
be less likely that someone in the mid-1970s would actively 
search for Ixodes ticks as is encouraged now, and more likely 
that someone would notice a larger attached tick such as a 
Dermacentor. 

Second, the doctor stated that if the tick bite on Parris Island 
was an Ixodes tick, it was not possible to know the likelihood of 
acquiring the Lyme organism from an Ixodes tick bite on Parris 
Island in the mid-1970s.  Noting, however, that the Carolinas 
have not been and are not currently considered areas of high 
endemicity for Lyme disease, and that the July 2006 hearing 
transcript indicates the bite on Parris Island occurred about 3 
to 4 weeks before the onset of an acute respiratory illness in 
Missouri in January 1977, the doctor opined that the tick bite 
would have occurred in approximately December 1976, a time of 
year not generally associated with Lyme disease acquisition. 

Third, the opining physician said it is not possible to tell 
whether the Veteran's leg lesion incidentally portrayed in a copy 
of a photograph (taken to demonstrate his and his friend's 
tattoos) represents erythema migrans.  And, fourth, it is not 
possible to retrospectively diagnose acute Lyme disease with 
multisystem involvement as the cause of the Veteran's 
hospitalization after transferring to Ft. Leonard Wood, Missouri.  
Readable records from January 1977 report a left lower lobe 
infiltrate; a different document notes a right infiltrate.  No 
EKGs were found.  It would be unexpected to develop a respiratory 
infection in January as a sequela of recently-acquired Lyme 
disease, unless the pulmonary findings were actually secondary to 
Lyme-associated bradycardia or cardiac dysfunction.  Certain 
documents related to the claim from the Veteran or his wife refer 
to ARDS (acute respiratory distress syndrome); however, the 
doctor found no mention of "ARD ward" in the records, which may 
mean acute respiratory disease rather than the entity acute 
respiratory distress syndrome. 

Fifth, the history of a tick bite in 1981 while in West Virginia, 
with a local rash and subsequent systemic illness, was also 
recorded.  The general uncertainties regarding Lyme transmission 
noted with regard to the 1976 bite also apply to the 1981 
episode.  Moreover, at the July 2006 hearing, the Veteran's wife 
described the tick as a little smaller than a dime.  This is 
larger than the expected size of an engorged Ixodes tick.  Sixth, 
the diagnosis of Lyme disease appeared to be based upon testing 
(urine PCR positive in May 2002) ordered by a medical practice 
which adhered to diagnostic and therapeutic methods which differ 
from the mainstream infectious disease community.  The doctor 
commented that the use of blood and urine PCR assays is not a 
standard, accepted diagnostic method.  The laboratory specified 
by the Veteran's physicians is not uniformly accepted as a 
reliable source of testing among mainstream infectious disease 
colleagues locally.  The descriptions of the antibiotics used, 
and the durations thereof, were also consistent with those of 
practices which differ from mainstream infectious disease 
practice. 

Seventh, the doctor noted the normal MRI of the brain in October 
1999, 18 or 23 years after the tick bites; a lumbar puncture at 
Easton Hospital, described in a January 2003 note, which showed 9 
WBC, 90% lymphs, protein 84, and glucose 71; an April 2007 CT 
showing diffuse bilateral periventricular white matter changes; a 
November 2004 EMG of the lower left extremity and right upper 
extremity that was normal; and mention of optic nerve atrophy in 
the notes.  The doctor did not find Lyme serologies performed at 
a commonly-used laboratory such as LabCorp or Quest.  Eighth, the 
doctor stated that the Veteran's reported improvement on 
intravenous therapy and relapse within three weeks off the IV 
(which occurred at least twice) did not equate with a diagnosis 
of an ongoing Lyme infection.  The doctor could not offer an 
alternative diagnosis based on the material presented, but stated 
that perhaps evaluators from ophthalmology or neuro-opthalmology 
could.  The doctor also noted that arthralgias and Bell 's palsy 
were mentioned in the medical notes.  Ninth, the doctor noted 
that the Veteran had been diagnosed with a perichordoma around 
the spinal cord, as noted in a June 2004 letter from Dr. D.P.D.  
The doctor saw no original reports further describing that 
diagnosis.  Thus, the doctor was unsure if the diagnosis was a 
perichordoma, and whether it was diagnosed radiographically or 
histologically.  Finally, the doctor commented that the claim 
that the Veteran's wife and several of his children had tested 
positive (with unknown methodology) for Lyme disease did not add 
evidence that the Veteran's illness was due to Lyme disease.  

The Veteran began seeing a new infectious disease doctor, Dr. 
M.G.D., in October 2008.  That doctor noted that the Veteran had 
cerebrospinal fluid tests which were positive for Lyme and had a 
positive history for tick bites.  The doctor assessed late 
multiple sclerosis/Lyme.  He ordered Rocephin treatment and new 
labs.  

In November 2008, serological studies were performed by Pennant 
Laboratory Studies, ordered by Dr. M.G.D.  The results were 
listed as "reactive" for B. Burgdorferi 41.  However, the rest 
of the results were listed as being non-reactive.  Additionally, 
it is noted on the laboratory report that "IGG western blots 
which have 5 (or more) of the 10 significant bands are considered 
positive for specific antibody to B. Burgdorferi."  

Following the Board's 2008 remand, Dr. P.G. examined the Veteran 
in January 2009 and wrote another report.  The doctor noted that 
the Veteran had heavy outdoor exposure and was forced to stay in 
grass with minimal clothing during active service.  He noted the 
tick found during boot camp, as well as the second tick found in 
1980 or 1981.  Around that time, the Veteran had heart attack and 
stroke symptoms.  His eyesight became an issue in 1998, and he 
became acutely blind while driving in 2000.  The doctor again 
reviewed the Veteran's medical records documenting the lab work 
done to diagnose Lyme disease and the progress notes since then.  
The doctor also noted that the Veteran had begun to see a new 
infectious disease doctor, Dr. M.G.D., and was returned to 
Rocephin and Clarithromycin treatment in November 2008 after a 
one-year hiatus. 

Dr. P.G. also noted that the Veteran had been to several 
neurologists.  One, from Thomas Jefferson Hospital, had told the 
Veteran his condition was not multiple sclerosis.  Other 
neurologists had told him that it was not Lou Gehrig's disease or 
ALS (amyotrophic lateral sclerosis).  Dr. P.G. noted that he had 
reviewed his 2007 note a few weeks prior to the examination when 
the Veteran's chart first returned to the VAMC clinic for further 
review.  However, he did not review the 2007 note that day to 
avoid being "biased" by it, although the doctor did recall 
several points from it.  First, Dr. P.G. discussed that, in 
general, infectious disease doctors adhere to mainstream-type 
views on the diagnosis and treatment of Lyme disease, and the 
Veteran had seemingly been under the care of doctors who 
practiced within the alternate, ilads type viewpoint.  For 
example, the recent prescription of atovaquone/mepron was a 
reasonably-reliable sign that the Veteran's current infectious 
disease doctor practiced from the perspective of the alternate 
viewpoint.  Dr. P.G. still felt that the diagnosis of Lyme was 
not proven, and that diagnostics performed via certain labs such 
as MDL could not be relied upon.  Even if the Veteran were 
seropositive for Lyme, that did not equate with a diagnosis of 
neurological involvement.  Moreover, it would be difficult to 
diagnosis other (non-Lyme) post infectious processes from more 
than 10 years ago (noting that the first MRI available was from 
1999).  Additionally, even if the Veteran truly had Lyme disease-
related neuro sequelae, the doctor still felt that it was 
impossible to retrospectively establish with reasonable accuracy 
that Lyme disease was acquired during his military career.  
Finally, the doctor noted that it was questionable as to whether 
multiple sclerosis had been ruled out, noting that the Veteran 
had elevated cerebrospinal fluid protein.  However, he had never 
received a course of steroids, out of concern that the Lyme could 
be worsened.  Dr. P.G. believed that the Veteran needed 
investigation directed toward non-Lyme, non-infectious 
etiologies.  Specifically, he should see a neurologist with an 
interest in chronic neurodegenerative processes.  

In February 2009, the Veteran sought treatment with Dr. R.W., 
D.O.  The doctor noted the Veteran's diagnosis of advanced Lyme 
disease.  Currently, the Veteran denied any headaches or light-
headedness.  He did have chronic blurred vision.  He denied any 
fevers, chills, night sweats, or shortness of breath.  He was 
currently being treated for pneumonia which he had recurrent 
bouts of.  He was wheelchair bound.  The doctor included Lyme 
disease as one of the Veteran's diagnoses, although there is no 
indication that he performed any testing for Lyme.  At the next 
visit in May 2009, however, the doctor reviewed the Veteran's 
MRIs of the brain and cervical spine and opined that the Veteran 
has multiple sclerosis.  He noted that the Veteran had seen 
multiple neurologists and was told by a neurologist at Thomas 
Jefferson Hospital that he did not have multiple sclerosis.  
However, a new neurology evaluation was pending, and there has 
been a discussion about starting him a on a drug for multiple 
sclerosis such as Avonex, leading Dr. R.W. to believe that there 
is more convincing opinion that he does indeed have multiple 
sclerosis and may have Lyme disease as well.  

In June 2009, the Veteran was hospitalized at Community Medical 
Center for shortness of breath.  Dr. E.S. wrote the Veteran's 
discharge summary.  The Veteran's condition improved with the use 
of a nebulizer.  Dr. E.S. wrote that he told the Veteran's wife 
that there was no clinical scientific evidence for chronic Lyme 
disease or the use of prolonged antibiotics to treat the 
Veteran's condition, and that they needed to favor a different 
diagnosis such as multiple sclerosis of chronic inflammatory 
demyelenating polyneuropathy (CIDP) which may not be being 
treated appropriately.  

The Veteran's infectious disease doctor, Dr. M.G.D., referred the 
Veteran to see a neurologist, Dr. M.F.C., in June 2009.  That 
doctor noted the Veteran's history of seizures and questionable 
prior stroke with CHF (congestive heart failure), as well as a 
diagnosis of chronic Lyme disease since 2001.  Currently, the 
Veteran had tremor and numbness, tingling and weakness in his 
limbs with poor memory and inability to walk.  The doctor 
recorded the Veteran's history of a tick bite in 1975 followed by 
respiratory problems.  The Veteran was first evaluated by Dr. 
M.G.D. in November 2008.  He was given a course of Ceftriaxone, 
which did not help, and was switched to Claforan.  He was 
hospitalized with shortness of breath in June 2009, and improved 
with a nebulizer.  On physical examination, the Veteran had 
decreased inspiratory effort.  He was oriented to person and 
place, but with respect to time, he said the date was "not 
December."  He recalled 0 out of 3 items at five minutes.  He 
was unable to name the President.  There was a spontaneous 
nystagmus of the left more than the right eye that was 
intermittent.  The Veteran had increased tone in all limbs.  He 
had patchy areas of decreased pinprick and light touch, and high 
inconsistencies when testing sensation.  Vibration was 
unreliable.  He had significant tremor on finger-to-nose, rapid 
alternating movement, and heel-to-shin testing.  He was unable to 
walk, and swayed on attempting to stand.  The doctor ordered 
several tests to rule out a vasculitic process or thyroid disease 
as the cause of his symptoms.  Moreover, the doctor wished to 
review the Veteran's MRI films, as the Veteran may have relapsing 
remitting multiple sclerosis.  Another differential diagnosis was 
sleep apnea.  

Dr. P.G. reviewed the Veteran's file again in April 2010.  The 
doctor noted the Veteran's updated treatment records, including a 
February 2009 brain MRI that showed progression of white matter 
disease compared to the 2003 MRI.  The doctor also noted the 
negative serologies for Lyme disease in November 2008, including 
the specific results in his report.  Dr. P.G. stated that the 
uncertainties mentioned in his August 2007 and January 2009 
reports remained valid regarding attributing the Veteran's 
neurological condition to Lyme disease acquired from bites 
reported during military service.  Moreover, the negative Lyme 
serology of November 2008 added further doubt to the diagnosis of 
ongoing neurological disease due to Lyme disease.  The doctor 
noted that some might contend that the Veteran had sero-reverted 
to negative after extensive treatment.  However, Dr. P.G. viewed 
the duration of his condition and progression of it as a reason 
that serum antibody should still be detectable, if true Lyme 
infection were present.  Additionally, the progression of the 
Veteran's neurological disease despite numerous/lengthy courses 
of intravenous cephalosporins and other anti-Lyme treatments 
might be an additional clue to a diagnosis other than Lyme 
disease.  The doctor recommended a new lumbar puncture, which 
might yield a more accurate diagnosis, be it Lyme disease, 
multiple sclerosis, or another primary/noninfectious 
neurodegenerative process that shared elevated cerebrospinal 
fluid protein as a feature.  The doctor responded to the Board's 
2008 remand directives, noting that he was unable to locate Dr. 
D.P.D.'s June 2004 opinion summarized in the Board's 2008 remand.  
Additionally, the doctor did not have copies of Mayo Clinic or 
CDC material specific to the Veteran.  The doctor assessed 
neurodegenerative disorder of uncertain etiology, with blindness.  
Dr. P.G. opined that it is unlikely that neurological Lyme 
disease had been present as a result of bite in 1976 or 1981.  
The doctor referred to his August 2007 and January 2009 notes for 
the rationale for his opinion.  Additional rationale was provided 
by the November 2008 serological data as noted in his report, and 
the disease/MRI progression between 1998 and February 2009, 
despite numerous treatments for suspected Lyme disease.  

Dr. P.G. wrote an addendum to his reports in August 2010, after 
reviewing reports from the Mayo Clinic and the CDC (Centers for 
Disease Control & Prevention).  The doctor noted the 8-page 
printout from the Mayo Clinic website (also included in the 
claims file).  The doctor noted that the report is general 
information about Lyme disease directed at a lay audience, and 
that it does not contain data specific to the Veteran (e.g., a 
laboratory test result of his).  The doctor also read the 1-page 
reprint of an MMWR (Morbidity & Mortality Weekly Report) 
published by the CDC, dated in February 2005, regarding Lyme 
disease diagnostic tests.  Neither the Mayo Clinic document nor 
the CDC article added new information or changed Dr. P.G.'s 
previous 3 opinions.  The Mayo Clinic document noted some utility 
of PCR testing in joint fluid and cerebrospinal fluid.  The MMWR 
report offered some additional support to the doctor's impression 
that the Veteran's Lyme disease diagnosis was made in a non-
standard manner (via PCR).  The doctor referred to the first 
paragraph of the MMWR document regarding the cautions in basing a 
diagnosis of Lyme disease on PCR of blood and urine.  Also, Dr. 
P.G. referred to the January 2003 letter of Dr. D.P.D., noting 
that the letter mentioned the basis of Lyme disease in this 
Veteran including PCR of blood and urine.  Dr. P.G. again 
referred to his prior reviews, specifically item number 6 in the 
August 2007 report, item number 3 in the January 2009 report, and 
the "impression" section of the April 2010 note.  Dr. P.G. 
stated that his opinion remained that the diagnosis of Lyme 
disease as a cause for this Veteran's prolonged illness was not 
supported by the information reviewed.  

In December 2010, the Disabled American Veterans submitted to the 
Board, through the RO, numerous current treatment records 
pertaining to the Veteran's disability.  As noted above in the 
Introduction, the Veteran's spouse replaced the DAV as his 
representative in September 2010.  Nevertheless, the Board 
appreciates the DAV's continuing assistance of the Veteran and 
his wife.  The recent submission involves the Veteran's current 
condition, and does not contain any evidence as to a connection 
between the claimed disorder and service.

Based on the foregoing, and with all due respect for the sincere 
contentions of the Veteran and his wife, the Board finds that the 
weight of the evidence is against a grant of service connection 
for Lyme disease.  

The Board first acknowledges the differing medical opinions in 
this case.  Dr. D.P.D. opined in her June 2004 letter that it is 
more likely than not that the Veteran's Lyme disease was the 
result of tick bites which were first documented in 1976 during 
"active military service" (i.e., ADT).  Dr. P.G. of the 
Philadelphia VAMC infectious disease clinic has maintained his 
opinion that the Veteran does not have Lyme disease, and that if 
he does, it cannot be determined whether it is related to the 
tick bites incurred in service.  In cases such as this, where 
there are conflicting statements or opinions from medical 
professionals, it is within the Board's province to weigh the 
probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993), the U.S. Court of Veterans Appeals 
stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that 
the physician reaches. . . .  As is true with any 
piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province 
of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing so, 
the Board does not err by favoring one competent medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Greater weight may be placed on one examiner's opinion over 
another depending on factors such as reasoning employed by the 
examiners and whether or not, and the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).  In addition, the 
thoroughness and detail of a medical opinion are among the 
factors for assessing the probative value of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds the opinion of Dr. P.G. more probative than that 
of Dr. D.P.D.  Dr. D.P.D., a doctor of internal medicine with no 
indication that she specializes in infectious diseases, provided 
little rationale for her opinion that the Veteran has Lyme 
disease related to his 1976 tick bite.  She did mention that the 
Veteran's symptoms improved during the first two intravenous 
treatments for Lyme disease, and seems to associate that result 
with confirmation of the presence of Lyme disease.  

By contrast, Dr. P.G., a specialist in infectious diseases, has 
provided extensive rationale for his opinions, as detailed in his 
August 2007, January 2009, April 2010, and August 2010 reports.  
Moreover, he directly addressed the contention that the Veteran's 
response to Lyme disease treatment confirms a diagnosis of Lyme 
disease, in his August 2007 report.  The doctor also addressed 
the mention in the Mayo Clinic document and CDC article of PCR 
testing for Lyme disease, noting that, in fact, the articles 
further supported the doctor's opinion that the 2002 positive PCR 
test used to diagnose Lyme disease in the Veteran was unreliable.  
Moreover, other medical evidence supports Dr. P.G.'s opinion.  
The Veteran's 2008 serology testing was negative for Lyme 
disease.  Moreover, Dr. E.S. wrote in June 2009 that there was no 
clinical scientific evidence for chronic Lyme disease or the use 
of prolonged antibiotics to treat the Veteran's condition, and 
suggested that the Veteran pursue another diagnosis such as 
multiple sclerosis or CIDP.  Drs. M.F.C. and R.W. also mentioned 
multiple sclerosis as a probable diagnosis.  Based on the 
foregoing, the Board finds that Dr. P.G.'s opinions are more 
probative than those of Dr. D.P.D., and thus the competent 
medical evidence weighs against a finding of both a current 
diagnosis of Lyme disease and a connection between the tick bites 
incurred during active duty and Lyme disease.    




The Board notes that, based on the evidence discussed above, the 
greater weight of the probative evidence is against finding that 
the Veteran has a current diagnosis of Lyme disease.  As a 
result, the claim must fail.  Indeed, in the absence of proof of 
a present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes 
that the Court has held that the presence of a chronic disability 
at any time during the claim process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, where the overall record (which here includes exhaustive 
medical evidence as well as history) fails to support a current 
diagnosis of the claimed disability, that holding would not 
apply.  Even if the Board were to concede a current diagnosis of 
Lyme disease, however, as discussed above, the weight of the 
evidence is against a finding that it is related to the 1976 and 
1981 tick bites.  

Next, continuity of the disorder has not been established by the 
evidence.  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced; for example, he is 
competent to discuss his extremity weakness and other self-
experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the Federal Circuit Court has held that in 
certain situations, lay evidence can even be sufficient with 
respect to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), the Federal Circuit commented that competence to establish 
a diagnosis of a disorder can exist when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See also Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may 
comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, lay 

evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues 
which involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the present case, the Veteran's extremity weakness, seizures, 
headaches, and other symptoms are found to be capable of lay 
observation, and thus his statements constitute competent 
evidence.  The Board must now consider the credibility of such 
evidence.  The STRs are unavailable, but as previously mentioned, 
the Board accepts the Veteran's statements regarding tick bites 
sustained in 1976 and 1981.  Following service, however, there 
was no documentation of any complaints or treatment referable to 
Lyme disease until 2002, which was 20 years after his separation 
from Reserve service.  Although he is clearly sincere in his 
beliefs, in light of these factors, the Veteran's current 
statements to the effect that he has experienced continuous 
symptomatology since active service, while competent, are not 
deemed to be credible.  Therefore, the absence of documented 
complaints or treatment for two decades following his military 
discharge is more probative than his current recollection as to 
symptoms experienced in the distant past.  See Curry v. Brown, 7 
Vet. App. 59 (1994).  Accordingly, continuity of symptomatology 
is not established by either the competent evidence or the 
Veteran's own statements.  Moreover, he has not been shown to 
have the professional medical credentials to be able to diagnose 
Lyme disease, which requires serological and other testing in a 
laboratory.  Espiritu, supra.  

Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for Lyme disease, the 
benefit-of-the-doubt doctrine is inapplicable and the claim must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53 (1990).




ORDER

Service connection for Lyme disease is denied.  



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


